Exhibit New President Autoliv Europe (Stockholm, July 18, 2008) Autoliv Inc. (NYSE: ALV), the worldwide leader in automotive safety, has appointed Mr. Günter Brenner President of Autoliv Europe and Executive Vice President. He is currently Vice President & General Manager, Global Occupant Safety Systems of TRW. He succeeds Mr. Benoît Marsaud, age 56, who will leave Autoliv to pursue other options. Consequently, Mr. Marsaud will also resign from his position of Chief Operating Officer. Mr. Brenner, age 44, has pursued a very successful career within TRW, starting in 1990 as a manufacturing engineer for seatbelts and airbags in Altdorf, Germany. In 1997, he was promoted Head Engineer of European Seatbelt Manufacturing and, in 1998, General Manager for TRW’s airbag plant in Bergheim, Austria. In 2001, he was named General Manager & Technical Director of TRW’s Occupant Restraint Systems in Altdorf, Germany. The following year he was named Vice President Operations and Lead Executive with respon­sibility for TRW’s pan-European Occupant Safety Business. During his five years in this position, sales doubled to $3 billion, including an acquisition in 2005 that added $0.5 bil­lion.
